Title: From George Washington to Robert Dinwiddie, 4 August 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 4 August 1756]
To The Honorable Robert Dinwiddie, Esq. Governor of Virginia.Honble Sir,

Giving the necessary Orders and Directions about the chain of Forts to be built on the Frontiers, has kept me so closely employed, that I could not write fully to your Honor until this. But I have got that trouble now pretty well off my hands, as I have dispatched orders, plans and tools to all the officers appointed to that Duty. By the enclosed Council held at Fort Cumberland, your Honor will see our determination there, and where it is necessary to erect the Forts.
Although we have not kept strictly to the Act of Assembly, I hope it will be overlooked; as I am sensible this will be the best chain that can possibly be erected for the defence of the people, and that the Assembly aimed at that—but, being unacquainted with the situation of the Country had fallen into an error, agreeable to this Council the chain is ordered to be built.
Your Honour by the enclosed Rolls of the companies may see their present establishment; and I send you a copy of their former one, agreeable to your orders; together with the number

of Drafts from each County, delivered at Fredericksburgh But many of them deserted on their march to this place, and after their arrival here: So we are short of that number now: what remain, are divided among the Companies, to make them equal.
Captains Hogg and Waggeners Rolls I can not yet send, as they are not come to hand.
The two vacant companies, Captain Savage and the late John Mercer’s, as I had your Honours approbation for the Field Officers having companies, are disposed of to Colonel Stephens and myself—The next vacancy the Major must fill.
I am very glad your Honour intends to order the Draughts now to be made, to be sent here—Prince-William, Fairfax and Culpeper, are more convenient to this place than Fredericksburgh—Then their being ordered here saves a ninety miles march.
I make no doubt your Honour has ere this heard of the Defeat of Lieutenant Rutherford, of the Rangers, escorting an Express to me at Fort Cumberland; and of the dastardly behaviour of the militia, who ran off without one half of them having discharged their pieces, altho’ they were apprized of the ambuscade by one of the flanking party, before the Indians fired upon them; and ran back to Ashby’s Fort, contrary to orders, persuasions, threats, &c. They are all ordered in so soon as the people have secured their Harvest—Those of King-George and Caroline are already here, the rest I expect shortly. Through the passive Behaviour of their Officers, they have been very refractory. Captain Stewarts Troop has for these twelve months past, and must still continue to do Duty on Foot. Their pay is very great—I should be glad of your Honours orders in regard to them, whether they are to be continued? I think with the number of men we have, there is but a poor prospect of finishing our Forts in time; and a much worse of defending our Frontiers properly—and I would be glad some expedient could be fallen upon to augment it.
There is an Act of Parliament to allow all Servants to enlist, and the owners to be paid a reasonable allowance for them: if we had this priviledge, we could soon complete the Regiment; and I doubt not but his Majesty would order them to be paid for, if we enlisted, as soon as for the Regulars: nay, shou’d he not, the ten pounds fine thro’ the Country would go a considerable

way towards it. And this we may depend upon, if we have not this liberty granted us, the Servants will all run off to the Regular Officers, who are recruiting about us—and that would be to weaken our Colony much, when it could receive no immediate benefit from it, but only be benefited in a general way. For my part I see no other expedient. Now your Honour sees plainly the effect the act of Assembly, in regard to the Draughts, has had; and how little our strength has been augmented by that scheme—and in three or four months we shall not be the better for them—then they are to be discharged!
I am confident, if we had had authority to enlist Servants, the Regiment would have been complet ere this; and with little trouble—for many have offered, and many have been discharged after enlisting. Mr Kirkpatrick will deliver your Honour a list of the preferments in my Regiment, with the dates of the Officers commissions—There are five or six more still waiting. Lieutenant Stark has followed Fraziers example, upon the like occasion; being appointed to Captain Hoggs Company.
I have sent Lieutenant Bullet to relieve Lieutenant McNeill; whose seniority entiles him to Captain Lieutenancy: and he has my promise when a vacancy happens to have his commission antedated, and to take his proper rank in the Regiment; as I take him to be a very diligent good officer, and as he was overlooked in the promotions, this indulgence has been promised him.
I could wish we were clear of Fort Cumberland—It takes a great part of our small force to garrison it: and I see no service it is to our Colony; for since the Indians have drove the Inhabitants so low down, they do not hesitate to follow them as far as Conogochieg and this place—There have been several families murdered within two miles of the mouth of Conogochieg, on the Maryland side, this week—and Fort Cumberland is now so much out of the way, that they seldom hear of those things, within a month after they are done. Our men want many necessaries, until the arrival of their Regimentals, which can not be had without sending to Philadelphia: and the great loss we shall suffer by sending them our paper-money, has prevented my purchasing these things until the men are almost naked. I should be glad your Honour would send me a Letter of Credit to Mr Allen, or some person there; or Gold, or Bills;

for we can not afford to put up with the loss of sending paper money—which I am credibly informed, may be bought up in Philadelphia for fifteen per cent their currency; so that the least we wou’d lose by that traffic, would be ten per cent.
We are in great want of Drums here, and none can be bought; we now have many young Drummers learning here—so I must beg you will please to order some immediately from Williamsburgh to us, for we can not do without them.
The Rangers are still paid out of the money in my hands—I never received but one hundred pounds from Lord Fairfax, or Colonel George.
Captain Gist has some accompts against the Country for necessary Services—I doubt not your Honor will consider the justice of them; and assist the poor man in the affair; as he is put to great inconveniences for want of the money—has been obliged to advance his own, as far as it would go—and people to whom he owes Balances upon that account, are daily threatning him with Suits.
Captain McNeil writes me, that out of the three companies of Rangers on the Frontiers of Augusta, which ought to be one hundred and twenty men, there are not thirty: I hope your Honour will have that affair enquired into.
I am to be summoned against one Napp for making counterfeit paper-money here, I desire your Directions, whether I must appear or not—it may, perhaps, be at a time when I am much wanted here.
I could by no means bring the Quakers to any Terms—They chose rather to be whipped to death than bear arms, or lend us any assistance whatever upon the Fort, or any thing of self-defence. Some of their friends have been security for their appearance when they are called for; and I have released them from the Guard-House until I receive further orders from your Honour—which they have agreed to apply for.
I am informed there has been application made to your Honor, for the discharge of some of the Militia who enlisted here—as the case may have been represented to your Honor in a wrong light by prejudiced persons, I shall give you a true state of it, from my own knowledge.
After the Militia were fixed on to march to their different posts, it was common for twenty or more to desert of a night: In

consequence of which I despatched the Militia Officers with what remained, and some of my own Officers in pursuit of these Deserters, who apprehended seventeen or eighteen of them, and brought them to town. The Militia had then marched—To send these men after them I was certain would not answer—to avoid that, was the cause of their desertion; and I could not spare men to send an Escort with them to their different parties—and, if I had let them pass unpunished, it would have occasioned all the Militia at work on the Fort to desert. So I thought it most advisable to punish them, to deter the rest, and prevent a second Fault in them; and accordingly ordered them twenty lashes each; and then intended to have set them to work on the Fort.
When they had marched from the Guard-house (where several had enlisted before any punishment was ordered them) some of the officers applied for money, and said all the militia would enlist; which I gave them, and at the same time a charge, to use no unfair means or threats, which they engaged.
In order to prevent any, I sent out Captain Mercer to acquaint them with my charge to the Officers, and to tell them, that if any unfair means had been made use of to engage them to take the money, to declare it, and they should be allowed to return it; and further be acquainted with the indulgence allowed them by act of Parliament; and that they had a right to return the money within twenty-four hours, if they should repent of what they had done in that time: They all declared their willingness to enlist—said no unfair means had been made use of, and that it was better to enlist at once, than to be subject to be draughted every week: when they were Soldiers, they knew what to depend upon—which they could not before—as their being draughted at an unseasonable time might ruin them. They used the same arguments again to Captain Mercer, when he read the Articles of War to them; and he again repeated what he had told them before in the morning; as I have been assured by several of the officers then present.
The men have always appeared well satisfied, and never have made the least complaint; nor will not, I am sensible, if, they are not persuaded to it by the people below. They have now been enlisted upwards of ten weeks, and are very good men, upon the whole.

I dare say your Honour will judge the men to be fairly enlisted, and that they are no ways entitled to a Discharge; which will be applied for by some Gentlemen below; But I shall take your Honours directions on that point.
In obedience to your Honours commands, to incorporate the Rangers into the Regiment; I gave Furloes to the Captains (who both desired it) knowing they would oppose any measures to enlist the men; and then sent some of my officers, to use their influence to engage the men—Their success I have not yet heard of—but should be glad to know if you approve of this method, or will direct any other—As Rangers, under the present Establishment, they are of no use or benefit to the Country: This, I believe, your Honour, as well as the Country, have long since been convinced of.
I have supplied the Nottoway Indians with some necessaries, and have allowed them to take their arms with them; but they have received no pay, and say, they were promised a Bitt per day.
Captain Tom has promised to go to the Tusks with a Speech and Wampum, which I have given them—He says they have an hundred fighting men to spare—They would be a great assistance to us, if they could be engaged to come.
Besides the men on the Rolls sent your Honour, there are about one hundred Draughts, not disposed of in the different Companies which are at work on the Fort, and garrisoning some of the country Forts.
I have just received your Honours letter of the 12th ultimo. If Mr Tumberlake will enter as a volunteer in the Regiment, and wait, as others have done, his turn, I shall be glad to serve him: But I can not pretend to put him over young gentlemen who have served some months at their own expense, waiting preferment; without orders from your Honour; as such things have caused the greatest discontent and confusion in the Regiment already.
I observe your Honors proposal to Lord Loudon, of carrying on an Expedition against the Ohio. I have always thought it the best and only method to put a stop to the incursions of the Enemy; as they would then be obliged to stay at home, to defend their own possessions. But we are quite unprepared for such an undertaking: If it is fixed upon, now is the time for buying up

Provisions and laying them in at the most convenient place. The pensylvania butchers are buying quantities of Beef here, which should be put a stop to, if we are to march towards the Ohio—If we are still to remain on the defensive, and garrison the chain of Forts; Provision must be laid in at each of them—and I much fear, if we march from the Frontiers, all the inhabitants will quit their Plantations. Your Honours sentiments and orders on this head, will be very agreeable to me—and shall be punctually complied with. By the latest advices from Augusta, it is thought, that these outrages were committed by the Cherokees—There have been no accounts of any thing since the first attempt, but still I think it wou’d not be improper to keep the Militia on the Frontiers to oppose a second: and if your Honor should think it proper to order them to assist on the Forts to be built in augusta, I think they could not better employ their time. I am &c.

G:W.
Winchester, August 4th 1756.    

